Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-1999

USA v. Nathan, et. al.
Precedential or Non-Precedential:

Docket 98-6262, 98-6264, & 98-6299




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. Nathan, et. al." (1999). 1999 Decisions. Paper 262.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/262


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 23, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 98-6262, 98-6263, 98-6299

UNITED STATES OF AMERICA

v.

DENNIS NATHAN, Appellant in No. 98-6262
(D.C. Crim. No. 96-cr-00127-2)

UNITED STATES OF AMERICA

v.

VICTOR ARON LANDER, Appellant in No. 98-6263
(D.C. Crim. No. 96-cr-00127-3)

UNITED STATES OF AMERICA

v.

ELECTRODYNE SYSTEMS CORPORATION,
Appellant in No. 98-6299
(D.C. Crim. No. 96-cr-00127-1)

Before: BECKER, Chief Judge, RENDELL and GARTH,
Circuit Judges.

ORDER AMENDING OPINION

The slip opinion in the above case filed August 18, 1999
is hereby amended as follows:

1. On page 10, first full paragraph, lines 4-5, delete the
phrase reading "an increase of four points for his role in the
offense."
2. On page 10, first full paragraph, line 9, change "three-
point" to "two point."

       BY THE COURT:

       /s/ Edward R. Becker
       Chief Judge

Dated: September 23, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2